DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending and examined.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over PGPub. 2021/0103407 to Na et al. (hereafter Na) in view of US 10,504,598 to Uehara et al. (hereafter Uehara).
Regarding independent claim 1, Na teaches a semiconductor memory device (FIG. 1: memory device 300) comprising: 
a first plane including a first memory cell array FIG. 3: NVM #1), the first memory cell array having a plurality of first memory cell transistors (see paragraph [0030]), 
a second plane including a second memory cell array FIG. 3: NVM #N), the second memory cell array having a plurality of second memory cell transistors (see paragraph [0030]), 
an I/O circuit including a first FIFO circuit configured to fetch the first read data FIGS. 3-3: buffer register #1), and a second FIFO circuit configured to fetch the second read data FIGS. 3-4: buffer register #2).
Uehara teaches plurality of memory devices coupled to a memory interface circuit (see FIG. 1), each memory device comprises a data latch circuit (FIG. 5: cache 14) for storing read data from the memory device.
Since Na and Uehara are both from the same field of endeavor, the purpose disclosed by Uehara would have been recognized in the pertinent art of Na.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to realize that cache 14 of Uehara are essential in storing read data from the memory device.

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 2: wherein in a first read operation to read the first read data from the first memory cell array of the first plane, the first plane is set to a busy state during a period from when reading of the first read data is initiated to when the first read data stored in the first latch circuit is fetched into the first FIFO circuit.
With respect to dependent claim 4: wherein: in a case where the I/O circuit receives a first command set, the first plane is set to a busy state while the first read data is read from the first memory cell array into the first latch circuit and is subsequently fetched from the first latch circuit into the first FIFO circuit; and in a case where the I/O circuit receives a second command set during a period in which the first plane is in a busy state, the second plane is set to a busy state while the second read data is read from the second memory cell array into the second latch circuit and is subsequently fetched from the second latch circuit into the second FIFO circuit.
With respect to dependent claim 6: wherein: the first latch circuit is further configured to store first write data to be written into the first memory cell array; the second latch circuit is further configured to store second write data to be written into the second memory cell array; the first FIFO circuit is further configured to fetch the first write data; the second FIFO circuit is further configured to fetch the second write data; and in a first write operation to write the first write data into the first memory cell array of the first plane: a first portion of the first write data is fetched into the first FIFO circuit; after the first portion is fetched into the first FIFO circuit, a second portion different from the first portion of the first write data is transmitted to the first latch circuit; and after the second 
With respect to independent claim 8: wherein in a first read operation to read the first read data from the first memory cell array of the first plane, the first plane is set to a busy state during a period from when reading of the first read data is initiated to 
With respect to independent claim 13: an I/O circuit including a first FIFO circuit configured to fetch the first write data and the second write data, wherein in a first write operation to write the first write data into the first memory cell array of the first plane: a first portion of the first write data is fetched into the first FIFO circuit; after the first portion is fetched into the first FIFO circuit, a second portion different from the first portion of the first write data is transmitted to the first latch circuit; and after the second portion is transmitted to the first latch circuit, the first portion of the first write data is transmitted from the first FIFO circuit to the first latch circuit.
With respect to independent claim 15: a selection circuit configured to select first status information including a ready/busy signal or second status information not including the first status information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

December 28, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824